Practice.
If the orator claim an account on certain obligations set forth in his bill, which are denied in the answer, but other and different obligations admitted in the answer, sufficient to entitle the orator to an account, upon the basis of an answer; and the orator desires to have an account taken even upon the basis of the answer, in the event of failing to compel the account, which he claims, in his bill; he should obtain leave to file a supplemental bill, alledging in the alternative, the facts admitted in the answer. But if instead, the answer be traversed, and on trial, the *437orator fail to support the facts relied upon in his bill, he cannot fall back and claim an account, upon the basis of the answer.Appeal from the court of chancery. The above is the only point ruled in the case.